DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11021270. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of -270 teach an antenna assembly (line 1 of the version of the claims filed 11/9/2020) comprising: a solar layer having one or more solar cells generating solar power (line 2): an antenna layer connected to said solar laver and having electronic components utilizing the solar power generated by said solar layer (lines 3-4): and a thermal dissipation device dissipating heat locally at said antenna assembly (lines 5-6).
Claims 2-15 are rejected on the ground that they are identical to claims 2-15 of ‘270, respectively.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-11 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0011318 (“Cohen” or “C”).
Regarding claim 1, C teaches an antenna assembly (that of fig. 35) comprising: a solar layer (the solar panels) having one or more solar cells generating solar power (as shown; See also 0240-0242); an antenna layer (that associated with the phased array dielectric) connected to said solar layer (as shown) and having electronic components utilizing the solar power generated by said solar layer (0240-0242); and a thermal dissipation device (thermal management phase change material) dissipating heat locally at said antenna assembly (0242).
Regarding claim 2, C teaches that said solar layer and said antenna layer are flat square or rectangular tiles (as shown).
Regarding claim 3, C teaches a plurality of antenna assemblies connected together to form an antenna assembly array (0241 refers to inter-satellite spacing; Fig 32 shows crosslinks), each of said plurality of antenna assemblies generating solar power and utilizing the solar power generated at that each of said plurality of antenna assemblies (each of the satellites are as shown in fig. 35).
Regarding claim 4, C teaches further dissipating heat over the entire area of said plurality of antenna assemblies (all surface areas dissipate heat).
Regarding claim 5, C teaches an antenna assembly (that of fig. 35) comprising: a flat antenna layer (phased array dielectric) forming a first outer surface of said antenna assembly (it’s on the lower side), said antenna layer having a flat antenna plate with one or more antennas at said first outer surface of said antenna assembly (it’s a microstrip patch antenna array; See 0240); a flat solar layer (the middle plate of the solar plates) forming a second outer surface of said antenna assembly (it’s on the upper side), said solar layer having a, flat solar plate with one or more solar cells at said second outer surface of said antenna assembly (as shown); a middle layer (the middle portion with the thermal material) sandwiched between said antenna layer and said solar layer (as shown); one or more electronic components at said middle layer (space electronics, battery, and power amp, for example, as shown); and one or more heat transfer devices (thermal management phase change material) to transfer heat to said one or more electronic components (the material will necessarily distribute heat).
Regarding claim 6, C teaches a thermal insulator member (thermal management phase change material) at said middle layer retaining said one or more electronic components (as shown).
Regarding claim 7, C teaches one or more electronic components (electronics, antennas of phased array, and power amplifier) comprising one or more front end modules (the power amplifier is a front end module, among others).
Regarding claim 8, C teaches said one or more electronic components comprising one or more antennas (the antennas of the phased array), each associated with one of same one or more front end modules (the antennas are associated with the power amplifier).
Regarding claim 9, C teaches that said one or more antennas each comprise one or more antenna elements (a phased array comprise multiple antenna elements).
Regarding claim 10, C fails to teach that said one or more electronic components further comprising a processing device for operating said one or more electronic components. However, it was old and well-known to employ processors to perform beam forming for phased array antennas.
Regarding claim 11, C teaches that said antenna assembly having a nadir side (the side underneath the solar panels) and a zenith side (the side with the solar panels), wherein said one or more electronic components are at the nadir side (as shown) and said flat solar layer is at the zenith side (as shown).
Regarding claim 13, C teaches that said one or more heat transfer devices transfer heat from one of said one or more electronic components to other ones of said one or more electronic components (the thermal management phase change material will necessarily cause a heat gradient).
Regarding claim 14, C teaches that said middle layer and said one or more electronic devices each have low thermal emissivity (what counts as a low emissivity is in the eye of the beholder).
Regarding claim 15, C teaches a method for communicating comprising transmitting and/or receiving signals to and/or from the assembly of claim 1 (the phased array antenna is for transmitting and/or receiving).

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRAHAM P SMITH whose telephone number is (571)270-1568.  The examiner can normally be reached on M-F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GRAHAM P SMITH/Primary Examiner, Art Unit 2845